    Case 9:18-cv-00287-MAD-TWD Document 17 Filed 03/16/21 Page 1 of 31



UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
____________________________________________

DUSTIN J. TRIMM,

                                      Petitioner,
       vs.                                                           9:18-cv-287
                                                                     (MAD/TWD)
MICHAEL KIRKPATRICK, Superintendent,
Elmira Correctional Facility,

                              Respondent.
____________________________________________

APPEARANCES:                                          OF COUNSEL:

O'CONNELL & ARONOWITZ, P.C.                           STEPHEN R. COFFEY, ESQ.
54 State Street
9th Floor
Albany, New York 12207-2501
Attorneys for Petitioner

OFFICE OF THE NEW YORK                                JAMES FOSTER GIBBONS, AAG
ATTORNEY GENERAL
28 Liberty Street
New York, New York 10005
Attorneys for Respondent

Mae A. D'Agostino, U.S. District Judge:

                         MEMORANDUM-DECISION AND ORDER

                                       I. INTRODUCTION

       On April 26, 2013, Petitioner Dustin J. Trimm appeared in St. Lawrence County Court and

pled guilty to one count of Manslaughter in the First Degree and two counts of Criminal Sexual

Act in the First Degree. Having exhausted his state court remedies, on March 7, 2018, Petitioner

filed a counseled petition for a writ of habeas corpus claiming (1) his guilty pleas were

involuntary and (2) the trial court erred in denying his motion to withdraw his guilty pleas without

an evidentiary hearing. See Dkt. No. 1.
     Case 9:18-cv-00287-MAD-TWD Document 17 Filed 03/16/21 Page 2 of 31



       As set forth below, Petitioner's application is denied.

                                       II. BACKGROUND

A.     The Indictments

       On February 2, 2012, a St. Lawrence County grand jury indicted Petitioner for Murder in

the Second Degree, in violation of New York Penal Law § 125.25(1), for intentionally killing

Jason Wing in late August or early September 2010. See Dkt. No. 11-2 at 3.1 On August 2, 2012,

a St. Lawrence grand jury indicted Petitioner for two counts of Disseminating Indecent Material to

a Minor in the First Degree, in violation of New York Penal Law § 235.22; two counts of

Patronizing a Prostitute in the Third Degree, in violation of New York Penal Law §§ 230.04,

230.02(1)(c); one count of Unlawful Dealing with a Child in the First Degree, in violation of New

York Penal Law § 260.20(2); and one count of Endangering the Welfare of a Child, in violation of

New York Penal Law § 260.10(1), all involving a 16-year-old victim. See id. at 4-8. On March

28, 2013, a St. Lawrence County grand jury indicted Petitioner for two counts of Criminal Sexual

Act in the First Degree against victims aged 9 and 13, in violation of New York Penal Law §

130.50(1); two counts of Sexual Abuse in the First Degree against a 13-year-old victim, in

violation of New York Penal Law § 130.65(1); one count of Endangering the Welfare of a Child

against a 13-year-old victim, in violation of New York Penal Law § 260.10(1); and one count of

Predatory Sexual Assault, in violation of New York Penal Law § 130.95(1). See id. at 9-12.

B.     Petitioner's Guilty Pleas

       Petitioner privately retained counsel Ryan G. Blanch, Esq., and James W. Parkman, Esq.,

to represent him on the murder indictment and, separately, he retained Richard V. Manning, Esq.,


       1
        To avoid confusion, anytime the Court references a specific page number for an entry on
the docket, it will cite to the page number assigned by the Court's electronic filing system.
                                                  2
    Case 9:18-cv-00287-MAD-TWD Document 17 Filed 03/16/21 Page 3 of 31



to represent him on the sex-offense indictments. 2 On April 26, 2013, Petitioner appeared before

the Honorable Jerome J. Richards of St. Lawrence County Court and agreed to enter a negotiated

guilty plea. See Dkt. No. 11-2 at 38-47. Pursuant to the plea agreement, Petitioner pled guilty to

one count of Manslaughter in the First Degree and two counts of Criminal Sexual Act in the First

Degree in satisfaction of all three indictments. In addition, Petitioner promised to tell police about

the victims of any other crimes he committed in St. Lawrence County, to offer a written

explanation of the details of the homicide to the victim's mother, to waive his right to appeal, and

to pay restitution in an amount to be determined at sentencing. See id. In exchange, Petitioner

would be subject to a maximum of twenty-five years imprisonment to be followed by five years of

post-release supervision for the manslaughter conviction, to be followed by determinate terms of

seven years of imprisonment and twenty years of post-release supervision for the criminal sexual

acts convictions, for an aggregate term of thirty-two years of imprisonment and twenty years of

post-release supervision. See id. Moreover, Petitioner would receive immunity regarding any

similar crimes he confessed to relating to the unidentified victims he named pursuant to the

agreement. See id.

       After being placed under oath, Petitioner confirmed that he understood the terms of the

plea offer, that the plea offer as recited constituted the entirety of all promises that had been made

to him, and that he had no questions about the negotiated agreement. See Dkt. No. 11-2 at 43-52.

Petitioner stated that he understood that he was surrendering his rights to remain silent, to pre-trial

hearings (including those that had already been scheduled), to a presumption of innocence, to trial


       2
         Although Petitioner initially retained separate counsel to represent him on the 2013 sex-
abuse indictment, on April 26, 2013, he consented to the withdrawal of separate counsel and the
substitution of Mr. Manning as his attorney for that indictment as well. See Dkt. No. 11-2 at 39-
40.
                                                   3
     Case 9:18-cv-00287-MAD-TWD Document 17 Filed 03/16/21 Page 4 of 31



by jury, and to object to the evidence and cross-examine witnesses. Petitioner further confirmed

that, if he elected to proceed to trial and was convicted of all charges, he faced a maximum of

seventy-five years of imprisonment, and that he was voluntarily pleading guilty, and that he was

satisfied with his opportunity to discuss the plea offer with counsel. Additionally, Petitioner

confirmed that he had not consumed any intoxicating substances or taken any medications within

the past twenty-four hours, that he was satisfied with his attorneys, and that he intended to waive

his right to appeal. Moreover, Petitioner agreed that he would be subject to potential civil

commitment proceedings at the end of his sentence. See id.

       Petitioner also admitted that in late August 2010, he intentionally used a rifle to shoot

Jason Wing twice in the chest and once in the head, killing him. See id. at 51-52. Further,

Petitioner acknowledged that in January 2010, he forced his penis into the anus of another person,

and that in the spring of 2011, he forced his mouth onto the penis of another person. See id. at 52-

53. Based on Petitioner's admissions, the Court accepted his guilty pleas to the reduced charges.

See id. at 53-54.

C.     Motion to Withdraw his Guilty Pleas and Sentencing

       On or about July 23, 2013, Petitioner moved pursuant to CPL § 220.60 through counsel,

Edward F. Narrow, Esq., for permission to withdraw his guilty pleas. See Dkt. No. 11-2 at 55-63.

In his motion, Petitioner argues that, although he understood that his aggregate sentence would be

thirty-two years of imprisonment, his plea counsel inaccurately advised him regarding the amount

of "merit time allowance" he could theoretically receive against his sentence with good behavior

and full participation in prison rehabilitative programming. See id. at 58-60. Petitioner also

alleged that he was actually innocent, that he was intoxicated at the time of the plea, that he

misunderstood the length of the post-release supervision, that he believe the letter he wrote to the
                                                  4
     Case 9:18-cv-00287-MAD-TWD Document 17 Filed 03/16/21 Page 5 of 31



victim's mother would be destroyed, and that counsel failed to fully explain the restitution or civil

commitment aspects of his plea offer. See id. On July 31, 2013, Petitioner's plea counsel

submitted a joint sworn affidavit noting, among other things, that they had not promised Petitioner

any specific amount of sentence reduction but merely described hypothetical possibilities, that

they had explained their advice on this point was tentative and uncertain, and that the discussion

occurred only after Petitioner decided to plead guilty. See id. at 89-95.

       On August 5, 2013, the trial court denied Petitioner's motion to withdraw his guilty pleas.

See Dkt. No. 11-2 at 118. Upon denying Petitioner's motion, the trial court proceeded

immediately to sentencing. In compliance with the terms of his plea agreement, Petitioner

provided the court and district attorney's office with a list of his sex victims, which spanned two

pages, and Petitioner received immunity for his offenses committed against these individuals. See

id. at 108. At the sentencing, Mr. Wing's mother spoke noting, among other things, that because

Petitioner hid Mr. Wing's body after he killed him, "he was in no condition for anyone to see"

when discovered two years later and had to be cremated before re-burial. See id. at 120-21. The

prosecution also noted that Petitioner had frequently provided drugs and alcohol to the young

victims of his uncharged sex crimes. See id. at 126-28. Petitioner spoke prior to sentencing,

stating that he was "innocent on all charges" and that he pled guilty because his attorneys told him

he would "only serve 18 years, do the programs and become a mentor." Id. at 131. The court

rejected Petitioner's statements as incredible and imposed the negotiated sentence. See id. at 134-

36. The court also ordered Petitioner to pay $8,196.17 in restitution to the victims in the

indictments. See id. at 136-38.

D.     The First Federal Petition


                                                  5
     Case 9:18-cv-00287-MAD-TWD Document 17 Filed 03/16/21 Page 6 of 31



       On July 7, 2014, Petitioner filed a pro se petition for a writ of habeas corpus in federal

court, arguing, among other things, that this guilty plea was involuntary. On July 23, 2014, the

Honorable Thomas J. McAvoy dismissed the petition without prejudice on the basis that he had

failed to exhaust his state-court remedies. See Trimm v. Sheahan, No. 9:14-cv-905, 2014 WL

3670723 (N.D.N.Y. July 23, 2014).

E.     Petitioner's Direct Appeal

       Petitioner appealed his conviction to the Appellate Division, Third Department, with the

assistance of counsel, raising substantially the same issues as in his motion to withdraw his guilty

pleas and arguing that the lower court abused its discretion in denying that motion. See Dkt. No.

11-2 at 13-33. On June 11, 2015, the Third Department affirmed Petitioner's conviction. See

People v. Trimm, 129 A.D.3d 1215 (3d Dep't 2015). The Third Department held that the

"thorough and detailed plea colloquy" was "in direct conflict" with Petitioner's allegations of

intoxication, and that his "unsubstantiated protestations of innocence" did not warrant relief. See

id. at 1216. With respect to his claim that his plea was not voluntary because he was denied the

effective assistance of counsel, the court held that Petitioner's claims "concern matters outside of

the record and are properly the subject of a CPL article 440 motion." Id. (citation omitted).

Further, the Third Department found that Petitioner's "claim of ineffectiveness is also contradicted

by the plea allocution, during which he assured County Court that he had ample time to discuss

the matter with the various attorneys that represented him, that he was satisfied with the services

of his counsel and that, other than what had been put on the record as part of the agreement, no

other promises had been made to him as to what sentence he would receive." Id. Finally, the

court noted that Petitioner's counsel "was able to secure a very favorable plea agreement in light

of the number and severity of the crimes charged[.]" Id.
                                                  6
     Case 9:18-cv-00287-MAD-TWD Document 17 Filed 03/16/21 Page 7 of 31



          Thereafter, Petitioner sought leave to appeal to the New York Court of Appeals. On

October 26, 2015, the Court of Appeals denied leave. See People v. Trimm, 26 N.Y.3d 1012

(2015).

F.        Motion to Vacate Judgment

          On August 8, 2016, Petitioner filed a counseled motion to vacate judgment pursuant to

CPL § 440.10, arguing that his guilty pleas were involuntary on substantially the same basis as he

alleged in his pre-sentencing motion. See Dkt. No. 11-2 at 154-63. On December 9, 2016, the

trial court denied the motion without a hearing, holding that Petitioner's "self-serving and

conclusory affidavit is directly contradicted by the record evidence, including his unequivocal

affirmations to the Court during his plea allocution that he understood the terms of the agreement

placed on the record, he had no questions about the agreement, he was voluntarily and of his own

free choice pleading to the charges, and that he was satisfied with the representation he received

from all of his attorneys." Id. at 339. The trial court also noted that plea counsel "negotiated an

extremely advantageous plea bargain and 'nothing in the record at the time of the plea calls into

question the voluntariness of the plea or indicates that it was rendered so due to counsel's

representation.'" Id. at 340 (quotation omitted).

          On January 9, 2017, Petitioner sought leave to appeal the denial of his post-judgment

motion to the Third Department. See Dkt. No. 11-2 at 342. On March 13, 2017, the Third

Department denied leave to appeal. See id. at 446.

G.        The Second Federal Petition and Procedural History

          Petitioner commenced this action through counsel on March 7, 2018, seeking a writ of

habeas corpus. See Dkt. No. 1. In his application, Petitioner raises the following grounds for

relief: (1) his plea counsel was ineffective in that they (a) "affirmatively misrepresented to [him]
                                                    7
     Case 9:18-cv-00287-MAD-TWD Document 17 Filed 03/16/21 Page 8 of 31



the amount of time he would be required to serve in prison as a result of" the plea offer he

accepted and (b) "recruited a non-attorney employee" to incorrectly advise Petitioner he would

serve only eighteen years imprisonment if he pleaded guilty; (2) his plea was not knowing,

intelligent, or voluntary because (a) his plea was predicated upon counsel's misstatements about

his sentencing exposure, (b) he was told that a letter that he wrote to the victim's mother as part of

the plea agreement would be destroyed, when in fact the letter was made a part of the record, and

(c) at the time of his plea discussions and plea, he was under the influence of cocaine and

suboxone; and (3) his due process rights were violated because he was not afforded a full hearing

upon his motion to withdraw his guilty plea. See Dkt. No. 1 at 6-11; Dkt. No. 1-1 at 6-18.

       In a Decision and Order dated March 14, 2018, the Court reviewed the petition and

directed Petitioner to file a written affirmation explaining why the statute of limitations should not

bar his petition. See Dkt. No. 3 at 4-6. On April 13, 2018, Petitioner complied with the Court's

directive and explained that his petition is timely because he is entitled to equitable tolling. See

Dkt. No. 4. In a Decision and Order dated April 18, 2018, the Court declined to sua sponte

dismiss the petition as untimely and directed Respondent to file a response to the petition. See

Dkt. No. 5.

                                         III. DISCUSSION

A.     Timeliness of the Petition

       Under the Antiterrorism and Effective Death Penalty Act of 1996 ("AEDPA"), a habeas

petition must be filed within one year of the latest of four dates specified by statute, usually "the

date on which the judgment became final by the conclusion of direct review or the expiration of




                                                   8
    Case 9:18-cv-00287-MAD-TWD Document 17 Filed 03/16/21 Page 9 of 31



the time for seeking such review." 28 U.S.C. § 2244(d)(1)(A). 3 A judgment of conviction is

"final" within the meaning of 28 U.S.C. § 2244(d)(1)(A) upon completion of a defendant's direct

appeal in the respective state's highest court and either the completion of proceedings before the

United States Supreme Court, if the petitioner chooses to petition for a writ of certiorari, or the

expiration of time to seek certiorari before the United States Supreme Court. See Williams v.

Artuz, 237 F.3d 147, 150-51 (2d Cir. 2001); see also McKinney v. Artuz, 326 F.3d 87, 96 (2d Cir.

2003) (noting that a petitioner's judgment of conviction becomes final ninety days from the date

the New York Court of Appeals denies leave to appeal).

       Here, the Court of Appeals denied Petitioner's application for leave to appeal on October

26, 2015. Petitioner then had ninety (90) days to seek certiorari to the United States Supreme

Court. Since Petitioner did not petition for a writ of certiorari, his conviction became final on

Tuesday, January 26, 2016.4 See Williams, 237 F.3d at 151. Petitioner thereafter had one year, or

until Thursday, January 26, 2017, to file his petition for a writ of habeas corpus. See 28 U.S.C. §

2244(d)(1)(A).

       In calculating the one-year statute of limitations period, "[t]he time during which a

properly filed application for State post-conviction or other collateral review with respect to the

pertinent judgment or claim is pending shall not be counted[.]" 28 U.S.C. § 2244(d)(2); see also


       3
          The limitations period may alternatively begin to run on the following dates: (1) where
the petitioner was prevented from filing an application by state action, the date on which the
impediment is removed; (2) where the right asserted is a newly recognized one made retroactively
applicable, the date on which the constitutional right asserted was initially recognized by the
Supreme Court; and (3) the date on which the factual predicate of the claim presented could have
been discovered through the exercise of due diligence. See 28 U.S.C. § 2244(d)(1)(B)-(D).
       4
         Because the ninetieth day fell on a Sunday, Petitioner was entitled to file his certiorari
petition as late as the ninety-first day following the denial of leave to appeal. See Fed. R. App. P.
26(a)(1)(C).
                                                   9
    Case 9:18-cv-00287-MAD-TWD Document 17 Filed 03/16/21 Page 10 of 31



Acosta v. Artuz, 221 F.3d 117, 119 (2d Cir. 2000). Petitioner's time was, therefore, tolled on

August 3, 2016, when he filed his motion to vacate the judgment pursuant to CPL § 440.10. See

Dkt. No. 11-2 at 163. At that time, 190 days of his AEDPA time had already elapsed.

       The AEDPA clock remained tolled until March 13, 2017, when the Appellate Division,

Third Department denied leave to appeal the denial of Petitioner's CPL § 440 motion. See Carey

v. Saffold, 536 U.S. 214, 217-19 (2002) (holding that an application for state post-conviction relief

is "pending" pursuant to 28 U.S.C. § 2244(d)(2) not only during the time in which state courts are

considering collateral motions, but also during "the time between a lower state court's decision

and the filing of a notice of appeal to a higher state court"); see also Hizbullahankhamon v.

Walker, 255 F.3d 65 (2d Cir. 2001).

       Petitioner's time for filing his federal habeas petition ran uninterrupted for another 175

days until it expired on Wednesday, September 6, 2017. Petitioner did not file the instant petition

until March 7, 2018, six months after the time for doing so had expired. See Smith v. McGinnis,

208 F.3d 13, 17 (2d Cir. 2000) (holding that the tolling provision "excludes time during which

properly filed state relief applications are pending but does not reset the date from which the one-

year statute of limitations begins to run"); see also Rodriguez v. Smith, No. 14-cv-1274, 2015 WL

5968837, *6 (N.D.N.Y. Oct. 13, 2015).

       As Respondent notes, in response to the Court's sua sponte order to show why the statute

of limitations should not bar his petition, Petitioner argues that his conviction did not actually

become final at the conclusion of his direct appeal. See Dkt. No. 4 at ¶¶ 10, 13-16, 19-20. Rather,

Petitioner argues the fact that the Appellate Division "specifically ordered that further review of

the two main points of Petitioner's appeal ... were to be filed via a CPL § 440.10 motion" meant

that the post-judgment motion was itself part of the direct appeal. See id.
                                                  10
     Case 9:18-cv-00287-MAD-TWD Document 17 Filed 03/16/21 Page 11 of 31



       Contrary to Petitioner's assertions, this is not an accurate statement of either the Appellate

Division's holding, or of the nature of the subsequent proceedings. In its decision, the Appellate

Division noted that, because some of Petitioner's claims "concern matters outside of the record,"

they were "properly the subject of a CPL article 440 motion." Trimm, 129 A.D.3d at 1216.

Petitioner was not required to file such a motion, however, and the Appellate Division went on to

address those claims on the merits. See id. Moreover, the law is clear that a state judgment

becomes final upon completion of the petitioner's direct appeals and that any subsequent post-

judgment motion collaterally attacking that judgment merely tolls the continued running of the

one-year statute of limitations. See Cosey v. Lilley, 460 F. Supp. 3d 346, 370 n.12 (S.D.N.Y.

2020) (citations omitted); Gregory v. Racette, No. 9:13-cv-181, 2014 WL 2215766, *4 (N.D.N.Y.

May 29, 2014) (rejecting the petitioner's argument that his conviction became final on the date

that he was denied leave to appeal the denial of his CPL § 440.10 motion because "the plain

language of § 2244(d) provides that a judgment becomes final by 'conclusion of direct review' and

that subsequent post-conviction filings such as his CPL § 440.10 motion merely toll the period of

limitation that has already begun to run"); Whitted v. Martuscello, No. 11-cv-1222, 2014 WL

1345920, *3-4 (S.D.N.Y. Apr. 3, 2014) (dismissing as untimely habeas petition based on the

grounds raised in the petitioner's second CPL § 440.10 motion because the petition was not filed

within one year after direct appeal of his conviction had concluded). Even though Petitioner was

still entitled to collaterally attack his conviction in state court, his conviction nevertheless became

final on January 26, 2016, when the time for seeking certiorari expired.

       Accordingly, the Court finds that, unless Petitioner is entitled to equitable tolling, his

petition for a writ of habeas corpus is untimely.

B.     Equitable Tolling
                                                    11
    Case 9:18-cv-00287-MAD-TWD Document 17 Filed 03/16/21 Page 12 of 31



       In response to the Court's sua sponte order directing Petitioner to show why his petition

should not be dismissed as untimely, Petitioner contends that "he is entitled to equitable tolling as

he has diligently pursued his rights and extraordinary circumstances prevented him from timely

filing the Petition." Dkt. No. 4 at ¶ 21 (citing Holland v. Florida, 560 U.S. 631 (2010)).

Petitioner argues that extraordinary circumstances prevented him "from filing the instant Petition

more quickly." Id. at ¶ 23. Specifically, Petitioner claims that he has been housed at several

different maximum security facilities while he was seeking relief in state court and that "he has

not received multiple letters from counsel, significantly lengthening the time required to decide

what steps to take in litigating these matters." Id. Respondent argues that Petitioner is not

entitled to equitable tolling because the correspondence that Petitioner claims he never received

"all appear to have been sent during the pendency of his direct appeal, before the time for filing a

federal habeas petition had even commenced and over two years before the time for filing such a

petition expired." Dkt. No. 11-1 at 11-12. Moreover, Respondent notes that, unlike the vast

majority of federal habeas applicants, Petitioner has been represented by counsel at each stage of

his challenges to his state conviction. See id. at 12.

       The statutory limitations period under the AEDPA may be tolled for equitable reasons.

See Holland v. Florida, 560 U.S. 631, 645 (2010). A petitioner seeking equitable tolling bears the

burden of establishing two elements: (1) "that he has been pursuing his rights diligently," and (2)

"that some extraordinary circumstance stood in his way" and prevented timely filing. Id. at 649

(quoting Pace v. DiGuglielmo, 544 U.S. 408, 418, 125 S. Ct. 1807, 161 L. Ed. 2d 669 (2005));

Diaz v. Kelly, 515 F.3d 149, 153 (2d Cir. 2008). The determination is made on a case-by-case

basis. See Holland, 560 U.S. at 649-50. "The term 'extraordinary' refers not to the uniqueness of

a party's circumstances, but rather to the severity of the obstacle impeding compliance with a
                                                  12
    Case 9:18-cv-00287-MAD-TWD Document 17 Filed 03/16/21 Page 13 of 31



limitations period." Harper v. Ercole, 648 F.3d 132, 137 (2d Cir.2011) (citations omitted). The

threshold for a petitioner to establish equitable tolling is very high. See Smith v. McGinnis, 208

F.3d 13, 17 (2d Cir. 2000).

       In the present matter, the Court finds that Petitioner has failed to establish that equitable

tolling should apply to his petition. As mentioned above, Petitioner claims that he failed to

receive multiple letters from retained counsel due to errors in the prison mailing system.

Specifically, Petitioner claims that he wrote a letter to counsel on May 21, 2015 "requesting an

update on the status of his appeal and inquiring about the filing of a CPL 440.10 Motion." Dkt.

No. 4 at ¶ 24. Petitioner's counsel responded by letter on June 9, 2015, notifying Petitioner that

"his appeal was heard on April 28, 2015." Id. Petitioner's counsel also sent him a letter dated

June 16, 2015, forwarding him the Third Department's June 11, 2015 decision. See id. In a letter

dated July 7, 2015, Petitioner makes clear that he did not receive either of the letters. See id.

       Additionally, Petitioner claims that he continued to have problems with prison staff

interfering with his mail as late as February 2018. See id. at ¶ 27. Specifically, Petitioner claims

that his counsel claims that they mailed him the final petition for writ of habeas corpus in

February of 2018. See id. "On February 28, 2018, Elizabeth Connolly, Esq. of our firm had

extensive conversations with prison officials who confirmed that the final Petition for the Writ of

Habeas Corpus sent to the Petitioner for his approval was intercepted and not delivered to

Petitioner. Petitioner only received a copy of the Petition when Ms. Connolly was forced to drive

six hours round trip to the Elmira Correctional facility to hand-deliver the Petition in person on

March 5, 2018." Id. at ¶ 28.

       As Respondent correctly notes, the majority of the missing correspondence were sent

during the pendency of Petitioner's direct appeal, before the one-year statute of limitations had
                                                  13
    Case 9:18-cv-00287-MAD-TWD Document 17 Filed 03/16/21 Page 14 of 31



even commenced and while Petitioner was awaiting a decision on his appeal. Notably absent

from Petitioner's response to the Court's timeliness inquiry, however, is any adequate explanation

as to why he was unable to file his counseled petition between March 13, 2017, when the

Appellate Division denied leave to appeal the denial of his CPL § 440 motion, and September 6,

2017, when the remaining time on the statute of limitations expired. Petitioner attempts to rely on

the fact that he did not receive the copy of the finalized petition that his counsel mailed to him in

February of 2018 until it was delivered to him in person on March 5, 2018. See Dkt. No. 4 at ¶¶

27-29. At that point, however, the statute of limitations had already expired five months earlier.

Counsel's trouble corresponding with Petitioner five months after the statute of limitations had

already expired clearly does not present the type of extraordinary circumstances that would

warrant the application of equitable tolling.5

       Moreover, Petitioner has failed to demonstrate that between March 13, 2017, when the

Appellate Division denied him leave to appeal, through March 7, 2018, when he filed his petition,

that he diligently pursued his rights. Rather, the petition and reply fail to explain why the petition

could not have been filed within the one-year limitations period. Even if Petitioner brought this

action pro se, his failure to account for this time would undoubtedly render his petition untimely.



       5
          If the petition was only several weeks late, the fact that Petitioner never received the final
petition sent by his counsel in February of 2018 would likely be sufficient to warrant equitable
tolling. Here, however, the statute of limitations expired on September 6, 2017 and any difficulty
counsel had in corresponding with Petitioner in February of 2018 does not meet the high bar for
the application of equitable tolling. See Valverde v. Stinson, 224 F.3d 129, 134 (2d Cir. 2000)
(holding that, to warrant the application of equitable tolling, the petition must "demonstrate a
causal relationship between the extraordinary circumstances on which the claim for equitable
tolling rests and the lateness of the filing"); Siler v. Lamanna, No. 17-cv-5996, 2018 WL
3687990, *3 (S.D.N.Y. Apr. 20, 2018) (holding that the petitioner was not entitled to equitable
tolling where he failed to demonstrate that the alleged extraordinary circumstances caused the late
filing).
                                                   14
     Case 9:18-cv-00287-MAD-TWD Document 17 Filed 03/16/21 Page 15 of 31



See Valverde, 224 F.3d at 134; Hizbullahankhamon, 255 F.3d at 76 (citations omitted); Muller v.

Greiner, No. 03 Civ. 1844, 2004 WL 97687, *3-4 (S.D.N.Y. Jan. 20, 2004); Brown v. United

States, No. 10-cv-2641, 2011 WL 244815, *3 (E.D.N.Y. Jan. 20, 2011).

        Based on the foregoing, the Court finds that Petitioner is not entitled to equitable tolling

and his petition must be dismissed as untimely. 6

C.      Merits of the Petition

        1. Standard of Review

        The Antiterrorism and Effective Death Penalty Act ("AEDPA") allows a federal court to

grant habeas relief to a state prisoner only if a state court's adjudication "resulted in a decision that

was contrary to, or involved an unreasonable application of, clearly established Federal law, as

determined by the Supreme Court of the United States," or "resulted in a decision that was based

on an unreasonable determination of the facts in light of the evidence presented in the State court



        6
          Although not specifically addressed by Petitioner, the Court also finds that Petitioner has
failed to make a gateway showing of actual innocence that would entitle him to avoid the statute
of limitations requirement. The Supreme Court has held that "actual innocence, if proved, serves
as a gateway through which a petitioner may pass" to avoid the "expiration of the statute of
limitations." McQuiggin v. Perkins, 569 U.S. 383, 386 (2013). To set forth a credible claim of
actual innocence, the petitioner must present "new reliable evidence – whether it be exculpatory
scientific evidence, trustworthy eyewitness accounts, or critical physical evidence – that was not
presented at trial." Schlup v. Delo, 513 U.S. 298, 324 (1995); see also House v. Bell, 547 U.S.
518, 537 (2006). The petitioner must further demonstrate that, "in light of new evidence, 'it is
more likely than not that no reasonable juror would have found petitioner guilty beyond a
reasonable doubt.'" House, 547 U.S. at 538 (quotation omitted).
        Here, not only has Petitioner abandoned any claim of innocence, he continues to claim the
immunity from prosecution for crimes against the victims he identified pursuant to the plea
agreement. See Bousley v. United States, 523 U.S. 614, 624 (1998) (holding that, "[i]n cases
where the Government has forgone more serious charges in the course of plea bargaining,
petitioner's showing of actual innocence must also extend to those charges"). Based on the record
before the Court, it is clear that Petitioner is unable to make any claim of actual innocence, both
for his crimes of conviction and for those crimes to which he received immunity as part of his plea
agreement.
                                                    15
    Case 9:18-cv-00287-MAD-TWD Document 17 Filed 03/16/21 Page 16 of 31



proceeding." 28 U.S.C. § 2254(d); see also Williams v. Taylor, 529 U.S. 362, 409-10 (2000). A

decision "involves an unreasonable application" of federal law where it "correctly identifies the

governing legal rule but applies it unreasonably to the facts of a particular prisoner's case."

Williams, 529 U.S. at 407-08. A petitioner must therefore demonstrate that the state court's

decision was "so lacking in justification that there was an error well understood and

comprehended in existing law beyond any possibility for fairminded disagreement." Harrington

v. Richter, 562 U.S. 86, 103 (2011). This is a "'highly deferential standard,'" requiring that state

courts "'be given the benefit of the doubt.'" Renico v. Lett, 559 U.S. 766, 773 (2010) (quotations

omitted). However, "[i]t preserves authority to issue the writ in cases where there is no possibility

fairminded jurists could disagree that the state court's decision conflicts with [the Supreme]

Court's precedents." Harrington, 562 U.S. at 102.

       Where a state court denies a claim on the merits without explaining its reasons, a

petitioner still bears the burden to show "there was no reasonable basis for the state court to deny

relief." Harrington, 562 U.S. at 98. In those cases, "a habeas court must determine what

arguments or theories ... could have supported[ ] the state court's decision," and then accord

deference if "it is possible [that] fairminded jurists could disagree that those arguments or theories

are inconsistent with the holding in a prior decision" of the Supreme Court. Id. at 102; see also

Shinn v. Kayer, 592 US. ___, 141 S. Ct. 517, 524 (2020) ("[W]e must determine what arguments

or theories ... could have supported the state court's determination.... Then, we must assess

whether fairminded jurists could disagree on the correctness of the state court's decision if based

on one of those arguments or theories") (internal quotation marks omitted).




                                                  16
    Case 9:18-cv-00287-MAD-TWD Document 17 Filed 03/16/21 Page 17 of 31



       Here, because the state court reviewed the merits of Petitioner's claims, AEDPA deference

is applicable. Therefore, Petitioner must demonstrate that the state court's decision was contrary

to, or an unreasonable application of, clearly established federal law.

       2. Ineffective Assistance of Counsel

       To prevail on a claim of ineffective assistance of counsel, a petitioner must make two

showings. First, he must demonstrate that his counsel's representation "fell below an objective

standard of reasonableness." Strickland v. Washington, 466 U.S. 668, 688 (1984). Second, he

must establish that he suffered prejudice — in this context, meaning that "there is a reasonable

probability that, but for counsel's unprofessional errors, the result of the proceeding would have

been different." Id. at 694.

       It is settled that "'the two-part Strickland v. Washington test applies to challenges to guilty

pleas based on ineffective assistance of counsel.'" Lafler v. Cooper, 566 U.S. 156, 162 (2012)

(quotation omitted). When a petitioner seeks relief on the basis of ineffective assistance of

counsel with respect to a guilty plea, the prejudice prong requires demonstrating "'a reasonable

probability that, but for counsel's errors, he would not have pleaded guilty and would have insisted

on going to trial.'" Premo v. Moore, 562 U.S. 115, 129 (2011) (quoting Hill v. Lockhart, 474 U.S.

52, 59 (1985)); see also Lafler, 566 U.S. at 163 ("In the context of pleas a defendant must show

the outcome of the plea process would have been different with competent advice") (citation

omitted). A petitioner who has pled guilty "must convince the court that a decision to reject the

plea bargain would have been rational under the circumstances." Padilla v. Kentucky, 559 U.S.

356, 372 (2010) (citation omitted). "This inquiry requires a fact-specific analysis that evaluates

the weight of the evidence, the consequences of various legal options, and any circumstances that

may affect a decision to plea[d]." Matos v. United States, 907 F. Supp. 2d 378, 382 (S.D.N.Y.
                                                  17
    Case 9:18-cv-00287-MAD-TWD Document 17 Filed 03/16/21 Page 18 of 31



2012) (citations omitted); accord Cocheekaran v. Heath, No. 12 Civ. 4140, 2013 WL 1846738,

*7 (S.D.N.Y. May 2, 2013). "The standards created by Strickland and § 2254(d) are both 'highly

deferential,' ... and when the two apply in tandem, review is 'doubly' so." Harrington v. Richter,

562 U.S. 86, 105 (2011) (internal citation and quotation omitted). A petitioner "must do more

than show that he would have satisfied Strickland's test if his claim were being analyzed in the

first instance ... Rather, he must show that the [state court] applied Strickland to the facts of his

case in an objectively unreasonable manner." Bell v. Cone, 535 U.S. 685, 698-99 (2002).

                a. Good Time Credit

        In his application, Petitioner claims that his plea counsel was ineffective in that they

incorrectly advised him about the amount of time he would actually spend in prison if he accepted

the plea. Petitioner asserts that, prior to accepting the plea offer, he inquired into the possibility of

time off for good behavior; that his attorneys either told him, or caused another person to tell him,

that he might serve as little as eighteen (18) years of imprisonment; that this advice was

inaccurate; and that, but for this erroneous advice, he would have rejected the plea offer and

proceeded to trial. See Dkt. No. 1-1 at 12-17. Specifically, Petitioner claims that, despite plea

counsels' promises to the contrary, he is actually required to serve a total of twenty-seven years

and four months before he is eligible for parole release. See id. at 9.

        Here, Petitioner's claim is based almost exclusively on his claim that plea counsel

informed him that, with good time credit, he would be eligible for release after serving eighteen

years of his sentence. In denying this claim on direct appeal, the Third Department held that

Petitioner's ineffective assistance claim is "contradicted by the plea allocution, during which he

assured County Court that he had ample time to discuss the matter with the various attorneys that

represented him, that he was satisfied with the services of his counsel and that, other than what
                                                   18
    Case 9:18-cv-00287-MAD-TWD Document 17 Filed 03/16/21 Page 19 of 31



had been put on the record as part of the agreement, no other promises had been made to him as to

what sentence he would receive." Trimm, 129 A.D.3d at 1216. The court continued by noting

that "counsel was able to secure a very favorable plea agreement in light of the number and

severity of the crimes charged, and 'nothing in the record at the time of the plea calls into question

the voluntariness of [the] plea or indicates that it was rendered so due to counsel's representation.'"

Id. at 1216-17 (quotation and other citations omitted).

       In denying Petitioner's CPL § 440.10 motion, the County Court first found that Petitioner's

"self-serving and conclusory affidavit is directly contradicted by the record evidence, including his

unequivocal affirmations to the Court during his plea allocution that he understood the terms of

the agreement placed on the record, he had no questions about the agreement, he was voluntarily

and of his own free choice pleading to the charges, and that he was satisfied with the

representation he received from all of his attorneys." Dkt. No. 11-2 at 428. Further, the court

noted that Petitioner's counsel negotiated "an extremely advantageous plea bargain and "nothing

in the record at the time of the plea calls into question the voluntariness of the plea or indicates

that it was rendered so due to counsel's representation.'" Id. at 429 (quoting People v.

Herringshaw, 83 A.D.3d 1133, 1134 (3d Dep't 2011)).

       As an initial matter, this Court cannot find that the state courts unreasonably applied

clearly-established federal law because there is no clearly-established federal law to apply here.

Petitioner claims that he was persuaded to accept a plea offer to an aggregate term of thirty-two

years of imprisonment because counsel incorrectly advised him that he would only serve eighteen

years of that sentence if he qualified for good time credit and participated in various prison

programs. See Dkt. No. 1-1 at 9-11. Time off for good behavior is a matter solely within the

discretion of the Department of Corrections and Community Supervision. See N.Y. Corr. Law §
                                                  19
    Case 9:18-cv-00287-MAD-TWD Document 17 Filed 03/16/21 Page 20 of 31



803(4). The Supreme Court has expressly reserved on the question of whether counsel's

erroneous advise regarding the possibility of discretionary early release can ever be

constitutionally ineffective assistance of counsel. See Hill, 474 U.S. at 60 ("We find it

unnecessary to determine whether there may be circumstances under which erroneous advice by

counsel as to parole eligibility may be deemed constitutionally ineffective assistance of counsel,

because in the present case we conclude that petitioner's allegations are insufficient to satisfy the

Strickland v. Washington requirement of 'prejudice'"). Where, as here, the Supreme Court has

expressly reserved on a question, federal law is, by definition, not "clearly established" for

purposes of the AEDPA. See Williams v. Taylor, 529 U.S. 362, 412 (2000) (holding that "clearly

established federal law" is limited to "the holdings, as opposed to the dicta, of this Court's

decisions"). Courts have routinely reached this conclusion when faced with facts similar to the

present matter. See Bustos v. White, 521 F.3d 321, 325 (4th Cir. 2008) (reversing the district

court's decision granting a petition for a writ of habeas corpus and holding that the Supreme Court

has never held that counsel is constitutionally deficient when he or she fails to inform a defendant

considering a guilty plea that he or she will not be eligible for parole); Guzman v. Lamarque, 378

Fed. Appx. 762, 763 (9th Cir. 2010) (holding that a defendant receiving incorrect information

regarding his parole eligibility "did not violate law clearly established by the United State

Supreme Court") (citing Lambert v. Blodgett, 393 F.3d 943, 981 n.26 (9th Cir. 2004)); Plumaj v.

Booker, 33 F. Supp. 3d 897, 911 (E.D. Mich. 2014) (holding that there "was no clearly established

Supreme Court case law that held that mis-advice about parole consequences amounted to

deficient performance under Strickland"), aff'd, 629 Fed. Appx. 662 (6th Cir. 2015); Brown v.

Perini, 718 F.2d 784, 788-89 (6th Cir. 1983); Fields v. Hetzel, No. 2:12-cv-2912, 2015 WL

5608191, *4 (N.D. Ala. Sept. 1, 2015) (denying the petitioner's ineffective assistance of counsel
                                                  20
    Case 9:18-cv-00287-MAD-TWD Document 17 Filed 03/16/21 Page 21 of 31



claim where the petitioner's attorney allegedly informed him that he would become eligible for

parole if he pled guilty after serving three-to-seven years of his sentence when, in fact, he would

not become eligible for parole for at least fifteen years because the law was not clearly established

that mis-advice as to parole eligibility constitutes constitutionally deficient assistance of counsel). 7



        Here, the state courts' refusal to grant relief on this claim cannot be said to be contrary to,

or an unreasonable application of, clearly established Federal law. Accordingly, the Court denies

the petition on this alternative ground.

        In any event, there is no indication that Petitioner pled guilty on the basis of inaccurate

advice regarding his eligibility for merit time allowance. Petitioner's otherwise self-serving

affidavit claims that, upon hearing that he might serve as little as eighteen years of imprisonment,

he "told [his] attorneys that [he] did not want to accept this offer" and he did not accept it until

after his lawyers warned him that "this was the best deal possible." Dkt. No. 11-2 at 66-68.

Although Petitioner's affidavit claims that he believe that he "would only serve eighteen (18) years

in state prison," see id. at 68, he testified at the plea allocution that he knew he had negotiated a

sentence of thirty-two years and that neither his attorneys, nor anyone else, had promised that he

would serve any less. See id. at 45-47. Moreover, Mr. Blanch and Mr. Parkman swore under oath

that they made no such representation to him in the course of plea negotiations, and that their only


       7
         The Court notes that Petitioner relies on Strader v. Garrison, 611 F.2d 61 (4th Cir.
1979), for the proposition that the misinformation he received regarding his parole eligibility
rendered his plea unknowingly, involuntarily and unintelligently made. See Dkt. No. 1-1 at 12.
Strader, however, was decided before the effective date of the AEDPA and the deferential
standard set forth in 28 U.S.C. § 2254(d). See Keener v. Bazzle, 481 F. Supp. 3d 521, 529 (D.S.C.
2007). Moreover, as noted above, the Fourth Circuit reached the opposite conclusion in a more
recent decision, that was decided after the AEDPA became effective. See Bustos, 521 F.3d at
325-26.
                                                   21
    Case 9:18-cv-00287-MAD-TWD Document 17 Filed 03/16/21 Page 22 of 31



discussion of the "good time credit that was potentially available to him" occurred "only after he

had agreed to accept the plea deal[.]" Id. at 92-94, 441-42 (emphasis in original). Given that

timeline, it is impossible for Petitioner to carry his burden of "show[ing] that there is a reasonable

probability that, but for counsel's errors, he would not have pleaded guilty and would have insisted

on going to trial." Hill, 474 U.S. at 59.

       Nor is it plausible that Petitioner would have gone to trial had he known that he would

serve at least 27 1/3 years of imprisonment. First, as plea counsel emphasized to Petitioner, there

was no guarantee that he would receive any merit time allowance since such allowances are purely

discretionary and contingent on fulfilling prison requirements. See Dkt. No. 11-2 at 93-94. Mr.

Parkman affirmed under oath that he expressly told Petitioner that he could not speak with

confidence about the maximum good-behavior credit available, and that he would need to conduct

additional research on the matter to know for sure. See id. Given that trial lay well in the future –

Petitioner entered his plea at a court date originally scheduled for a suppression hearing –

Petitioner would surely have waited for that research to be completed if the maximum good-

behavior credit was important to his decision.

       Additionally, Petitioner received an incredibly favorable plea deal. He had been indicted

on murder and sexual-abuse offenses, including the rape of a nine-year-old boy, and counsel had

been informed that District Attorney Nicole Duve "was prepared to present several separate and

additional Predatory Rape counts against [Petitioner]." Dkt. No. 11-2 at 91, 439. At trial,

Petitioner's jury would have heard evidence that he buried his murder victim and hid his death for

nearly two years, and that he used pills and alcohol to lure elementary-school-aged boys for sexual

exploitation. Petitioner specifically asked counsel to seek a plea deal to cover all charges against

him, and they negotiated a bargain in which he not only received leniency on the charged
                                                  22
    Case 9:18-cv-00287-MAD-TWD Document 17 Filed 03/16/21 Page 23 of 31



homicide and sex crimes, but also won a guarantee of immunity for his many other sex crimes

against a number of children.8 Petitioner's four privately-retained attorneys (Ryan Blanch, Esq.,

James Parkman, Esq., William White, Esq., and Richard Manning, Esq.) unanimously agreed that

the plea offer was extremely favorable in light of the circumstances and the best that he could

expect to receive. See id. at 90-91. In his application, Petitioner does not dispute this evaluation

or suggest that he had any hope of acquittal on the charges he faced. Given his avowed interest in

a plea deal and the very favorable deal he was offered, the notion that Petitioner would have

rejected the deal if he had known about the cap on merit time allowance is simply implausible.

       As Respondent correctly notes, the state court found that Petitioner's decision to accept

such a favorable plea bargain did not turn on any tentative representations regarding merit time

allowance, which is a factual determination that controls absent clear and compelling evidence to

the contrary. See 28 U.S.C. § 2254(e)(1). Petitioner's self-serving and conclusory affidavit falls

far short of meeting this standard. As such, the Court also finds that Petitioner has failed to

demonstrate that the state court unreasonably applied clearly-established federal law in rejecting

his claim.

               b. Additional Alleged Miscommunications

       In addition to the alleged misstatements discussed above, Petitioner presents several other

allegations regarding miscommunications between himself and plea counsel. See Dkt. No. 1-1 at

12-14. These additional allegations require little discussion.

       First, Petitioner claims that "he was advised by his attorneys that he would only serve

twenty (20) years of post-release supervision, but the real sentence was for two periods of post-


       8
          If convicted at trial on the murder charge, Petitioner would have faced a mandatory term
of life imprisonment. See N.Y. Penal Law § 70.00(3)(a)(i).
                                                  23
    Case 9:18-cv-00287-MAD-TWD Document 17 Filed 03/16/21 Page 24 of 31



release supervision, one for five (5) years and one for twenty (20) years. Although the terms of

supervised release run concurrently as a matter of law (PL § 70.45(5)(c)), this is another example

of [Petitioner] not fully understanding and appreciating the true terms of his plea deal prior to

entering his plea." Id. at 12. As Petitioner acknowledges, pursuant to New York law, Petitioner's

two terms of supervised release of five and twenty years run concurrently to each other. See N.Y.

Penal Law § 70.45(5)(c). Thus, to the extent that his attorneys told him he "would only serve

twenty (20) years of post-release supervision," that advice was accurate and not misleading. In

any event, Petitioner does not allege that he would not have pled guilty had he known that he

would be required to serve concurrent terms of supervised release for twenty years instead of a

single term of supervised release of twenty years. As such, to the extent that an incredibly

strained reading of this statement from his attorneys could be seen as misleading, he has failed to

demonstrate that he suffered any prejudice.

       Next, Petitioner claims that his plea counsel told him that his letter to Mr. Wing's mother,

which he wrote as a condition of the plea agreement, "would be destroyed immediately upon

reading." Dkt. No. 1-1 at 13. Specifically, among his obligations under the plea agreement,

Petitioner agreed to give Mr. Wing's mother an explanation of why and how he killed her son.

See Dkt. No. 11-2 at 43. Petitioner prepared a written account of his crime, which was filed with

the court at the time he entered his plea. See id. Petitioner does not suggest that he requested that

this confession be destroyed, and as he acknowledges, he knew that the confession had been filed

with the court prior to entering his plea. See id. District Attorney Duve specifically stated on the

record that the letter had been shared with Mr. Wing's mother and that his counsel had the letter

"in writing in this envelope, which I'm prepared to file with the Court." Id. At no point did

Petitioner object to the fact that the letter was being filed with the court. As Respondent correctly
                                                  24
    Case 9:18-cv-00287-MAD-TWD Document 17 Filed 03/16/21 Page 25 of 31



notes, Petitioner does not, and cannot, allege that plea counsel's alleged misstatement to him about

the confession affected his decision to plead guilty and, therefore, he has failed to demonstrate

prejudice.

       Next, Petitioner claims that he was advised by plea counsel that he would not have to

waive his right to appeal and that the issues of restitution were not properly explained to him prior

to entering his plea. See Dkt. No. 1-1 at 13. Again, however, this condition was read into the

record at the time of Petitioner's plea, Petitioner expressed no surprise that he would be required

to waive his right to appeal, counsel attested that the waiver was part of the agreement, the trial

court advised Petitioner that the waiver of appeal was distinct from the guilty plea, and Petitioner

executed separate written appellate waivers without complaint. See Dkt. No. 11-2 at 40-43, 48-

49. Petitioner does not allege that he would not have pled guilty had he known that he was

waiving his right to appeal and, in any event, the Third Department reviewed Petitioner's appellate

claims on direct review notwithstanding the waivers. As such, the Court finds that Petitioner's

allegations regarding the appellate waivers are without merit and do not otherwise establish

prejudice.

       As to Petitioner's claim regarding plea counsel's failure to "properly explain[ ]" his

restitution obligations prior to the plea, see Dkt. No. 1-1 at 13, his conclusory assertion is

insufficient to demonstrate ineffective assistance of counsel. Petitioner does not explain what was

improperly explained, and plea counsel specifically placed on the record precisely what restitution

would entail: Petitioner would be obligated to provide restitution in an amount to be determined

during the presentence investigation, but that no restitution would be ordered for any of the

victims of the uncharged crimes for which Petitioner was receiving immunity. See Dkt. No. 11-2

at 42-43. Although there was some confusion at the sentencing hearing regarding who would be
                                                  25
    Case 9:18-cv-00287-MAD-TWD Document 17 Filed 03/16/21 Page 26 of 31



entitled to restitution, the court eventually made clear that only the victims named in the

indictments to which Petitioner pled guilty would be entitled to restitution. See id. at 135-36.

Nothing in the record before the Court demonstrates that Petitioner received constitutionally

ineffective assistance of counsel regarding his restitution obligations.

               c. Intoxication

       Finally, Petitioner claims that he consumed cocaine and suboxone both prior to plea

negotiations and at the time of the plea itself, and that these substances impaired him to the extent

that his plea was involuntary. See Dkt. No. 1-1 at 13-14. In his affidavit submitted to withdraw

his guilty pleas, Petitioner claimed that when he takes these substances he is put in a mental

condition where he "zones out" and he feels like he is "number" and in a "different place" both

"mentally and physically." Dkt. No. 11-2 at 60. Petitioner claims that his consumption of these

substances affected his ability to understand the nature of the April 26, 2013 plea and rendered his

plea unintelligent and involuntary. See id.

       Contrary to Petitioner's assertions, the state courts properly rejected this claim, which is

based solely on his self-serving statement that he was under the influence of cocaine and

suboxone at the time of his plea. Petitioner has presented no evidence to support his contention.

To the contrary, he unequivocally testified at the plea allocution that he was pleading voluntarily,

of his own free will, and he specifically denied consuming any intoxicating substances within the

twenty-four hours prior to his plea. See Rahman v. Graham, No. 16-cv-5318, 2018 WL 9339953,

*12 (S.D.N.Y. Sept. 14, 2018) (citation omitted); see also Reed v. Brown, No. 10 Civ. 3072, 2012

WL 34092, *7 (rejecting the petitioner's claim that his plea was involuntary and unknowing where

the petitioner affirmed at the plea allocution that he was not under the influence and the record

contained no evidence supporting his claim of intoxication). In rejecting his claim, the trial court
                                                  26
      Case 9:18-cv-00287-MAD-TWD Document 17 Filed 03/16/21 Page 27 of 31



noted that it had observed his demeanor at the change of plea and his attorneys submitted an

affidavit that they saw no indication that he was intoxicated. See Dkt. No. 11-2 at 90. Based on

the facts before it, the trial court properly denied this claim and it provides no basis for habeas

relief. See Rahman, 2018 WL 9889953, at *12; see also Alexander v. Senkowski, 126 Fed. Appx.

7, 12 (2d Cir. 2005) (holding that the state court's evaluation of credibility based on testimony and

observation of the petitioner during proceedings was not an unreasonable determination of the

facts).

          Accordingly, the Court rejects Petitioner's claim that his plea was unknowing and

involuntary based on his alleged intoxication.

          3. Due Process Claim

          Petitioner also alleges that he was denied his right to due process as guaranteed by the

Fifth and Fourteenth Amendments when the trial court failed to afford him "a reasonable

opportunity to present his contentions as to his Motion to Withdraw his plea." Dkt. No. 1-1 at 14.

Specifically, Petitioner claims that the trial court erred in denying his motion without conducting

an evidentiary hearing. See id. at 14-19. In response, Respondent argues that Petitioner has

defaulted this claim and that it is otherwise not cognizable and meritless. See Dkt. No. 11-1 at 25-

27.

                 a. Procedural Default

          Respondent contends that Petitioner failed to properly present his federal due process

claim in his state court applications and, therefore, he has defaulted this claim. See Dkt. No. 11-1

at 25-26. The Court agrees.

          Before the court may consider a claim in a habeas petition, it must be determined whether

the petitioner has exhausted all of his state remedies as to that claim. See Cornell v. Kirkpatrick,
                                                   27
    Case 9:18-cv-00287-MAD-TWD Document 17 Filed 03/16/21 Page 28 of 31



665 F.3d 369, 375 (2d Cir. 2011). "'Exhaustion of state remedies requires that a petitioner fairly

present federal claims to the state courts in order to give the state the opportunity to pass upon and

correct alleged violations of its prisoners' federal rights.'" Id. (quotation omitted). To fairly

present a federal claim, the petitioner is required to raise that claim before the state courts in a

manner that is "'likely to alert the [state] court[s] to the claim's federal nature.'" Id. at 375-76

(quoting Lurie v. Wittner, 228 F.3d 113, 124 (2d Cir. 2000)).

         In the present matter, in his direct appeal, Petitioner argued that the trial court denied his

rights by summarily denying his motion to withdraw his guilty plea. See Dkt. No. 11-2 at 28-32.

Petitioner relied solely on C.P.L. § 230.60, two decisions from the New York Court of Appeals,

and one decision from the Appellate Division in arguing that the trial court erred in denying him

an evidentiary hearing. See id. at 28-29 (citing People v. McKennion, 27 N.Y.2d 671 (1970);

People v. Tinsley, 35 N.Y.2d 926, 927 (1974); People v. Davis, 672 N.Y.S.2d 945 (3d Dep't

1998)). None of the cases upon which Petitioner relied address federal due process protections.

Rather, these decisions rely solely on state law. Moreover, not once in Petitioner's appellate brief

does he even mention the words "due process" when arguing that the trial court erred in

summarily denying his motion to withdraw his plea. See Dkt. No. 11-2 at 28-32. On these facts,

it is clear that Petitioner failed to adequately "'alert the [state] court[s] to the claim's federal

nature.'" Cornell, 665 F.3d at 375-76 (quotation omitted).9

         Accordingly, the Court finds that Petitioner has procedurally defaulted his due process

claim.

                b. Merits


         9
          In rejecting Petitioner's claim on direct appeal, the Third Department relied exclusively
on state law. See Trimm, 129 A.D.3d at 1215-16.
                                                     28
    Case 9:18-cv-00287-MAD-TWD Document 17 Filed 03/16/21 Page 29 of 31



       The Second Circuit has held that "'[a] defendant is not entitled to an evidentiary hearing as

a matter of right whenever he seeks to withdraw his guilty plea.'" Rahman, 2018 WL 9339953, at

*15 (quoting United States v. Gonzalez, 970 F.2d 1095, 1100 (2d Cir. 1992)). "In order to obtain

a hearing, a defendant 'must present some significant questions concerning the voluntariness or

general validity of the plea.'" Id. (quoting Gonzalez, 970 F.2d at 1100). "It is not enough if the

allegations 'merely contradict the record, are inherently incredible, or are simply conclusory.'" Id.

(quoting Gonzalez, 970 F.2d at 1100).

       In Hines v. Miller, 318 F.3d 157 (2d Cir. 2003), the petitioner pled guilty in state court and

thereafter sought to withdraw his plea, claiming that his attorney coerced him into accepting the

plea and that he was innocent of the crime. See id. at 159. The petitioner's counsel asked to be

relieved and for new counsel to be appointed to represent the petitioner on the motion. See id.

The trial court, however, denied the motion without holding a hearing and without appointing new

counsel, noting that the petitioner had inculpated himself when he entered the plea and stated

during the plea allocution that no one had forced him to plead guilty. See id.

       In seeking federal habeas review of his conviction, the petitioner argued that the failure to

hold a hearing on his motion to withdraw his plea violated due process. See id. at 161. The

Second Circuit, however, held that "a defendant is not entitled as a matter of right to an

evidentiary hearing on a motion to withdraw a guilty plea." Id. at 162; accord Cosey v. Walsh,

No. 02 Civ. 6251, 2003 WL 1824640, *3 (S.D.N.Y. Apr. 8, 2003); Thomas v. Senkowski, 968 F.

Supp. 953, 956 (S.D.N.Y. 1997). Thus, "the failure to hold an evidentiary hearing ... does not

offend a deeply rooted or 'fundamental' principle of justice." Hines, 318 F.3d at 162 (quoting

Medina v. California, 505 U.S. 437, 445, 112 S. Ct. 2572, 120 L. Ed. 2d 353 (1992)).


                                                  29
     Case 9:18-cv-00287-MAD-TWD Document 17 Filed 03/16/21 Page 30 of 31



        In light of the lack of a federal constitutional right to an evidentiary hearing in this

situation, the Appellate Division's decision upholding the failure to hold such a hearing was not

"contrary to, or involved an unreasonable application of, clearly established Federal law."

Accordingly, the Court finds that Petitioner's due process claim must be denied on the merits. See

Viscomi v. Conway, 438 F. Supp. 2d 163, 175-76 (W.D.N.Y. 2006); Rowe v. Miller, 299 F. Supp.

3d 231, 240-41 (S.D.N.Y. 2004).

        Finally, to the extent that Petitioner is arguing that the state court violated state law in

denying him an evidentiary hearing, the claim is not cognizable on federal habeas review. It is

well settled that "federal habeas corpus relief does not lie for errors of state law," Lewis v. Jeffers,

497 U.S. 764, 780 (1990), and "it is not the province of a federal habeas court to reexamine state-

court determinations on state-law questions." Estelle v. McGuire, 502 U.S. 62, 67-68 (1991).

Therefore, the Court denies the petition in its entirety.

D.      Certificate of Appealability

        28 U.S.C. § 2253(c)(1) provides that "[u]nless a circuit justice or judge issues a certificate

of appealability, an appeal may not be taken to the court of appeals from – (A) the final order in a

habeas corpus proceeding in which the detention complained of arises out of process issued by a

State court[.]"10 28 U.S.C. § 2553(c)(1). A court may only issue a Certificate of Appealability "if

the applicant has made a substantial showing of the denial of a constitutional right." 28 U.S.C. §

2553(c)(2).




         Rule 22 of the Federal Rules of Appellate Procedure also provides that an appeal may
        10


not proceed in such actions "unless a circuit justice or a circuit or district judge issues a certificate
of appealability under 28 U.S.C. § 2253(c)." Fed. R. App. P. 22(b)(1).
                                                   30
    Case 9:18-cv-00287-MAD-TWD Document 17 Filed 03/16/21 Page 31 of 31



       Since Petitioner has failed to make such a showing with regard to any of his claims, the

Court declines to issue a Certificate of Appealability in this matter. See Hohn v. United States,

524 U.S. 236, 239-40 (1998) (quotation omitted).

                                        IV. CONCLUSION

       After carefully reviewing the entire record in this matter, the parties' submissions and the

applicable law, and for the reasons stated herein, the Court hereby

       ORDERS that the petition for a writ of habeas corpus (Dkt. No. 1) is DENIED and

DISMISSED; and the Court further

       ORDERS that no Certificate of Appealability shall be issued with respect to any of

Petitioner's claims; and the Court further

       ORDERS that the Clerk of the Court shall enter judgment in Respondent's favor and close

this case; and the Court further

       ORDERS that the Clerk of the Court shall serve a copy of this Memorandum-Decision

and Order on the parties in accordance with the Local Rules.

IT IS SO ORDERED.

Dated: March 16, 2021
       Albany, New York




                                                 31
